White, J. Appeal from an order of the Supreme Court (Ryan, Jr., J.), entered January 23,1996 in Franklin County, which, inter alia, denied plaintiffs’ motion for partial summary judgment and granted a cross motion by defendants for summary judgment against third-party defendant on the issue of indemnification.
Plaintiffs, in this personal injury action arising out of a construction site accident, moved for summary judgment on their cause of action predicated upon Labor Law § 240 (1). Defendants responded by cross-moving for the same relief dismissing plaintiffs’ Labor Law § 240 (1) and § 241 (6) causes of action or, alternatively, summary judgment against third-party defendant on their cause of action for common-law and contractual indemnification. Because the movants did not support their motions with copies of their pleadings, they were not entitled to summary judgment (see, Dupuy v Carrier Corp., 204 AD2d 977; Mathiesen v Mead, 168 AD2d 736, 737; Lawlor v County of Nassau, 166 AD2d 692; Somers Realty Corp. v Big "V” Props., 149 AD2d 581; see also, CPLR 3212 [b]).
Mikoll, J. P., Yesawich Jr., Peters and Carpinello, JJ., concur. Ordered that the order is modified, on the law, without costs, by reversing so much thereof as granted defendants’ cross motion; cross motion denied; and, as so modified, affirmed.